OF~=ICE   OF   THE   A~-~oRNEV    GENERAL   OF   TE

                             AUSTIN




Ur. 1. Predeoki
County Auditor
Caloeeton Countp
Galveston,Texas




                                 88mpaoat  put. of th8 8tat8,
                            8 uoopt t&os*,whl8h  8r8 0188rly
                            II the aoartltuttoaa!& 8taUtM.
                            13 4eflnea tha Qmor8, #PeIarfbal
                          ed the zkblllDie8  of t&o -ion-


s1TSW, Tax. Jur. Vol. 11,
            seat&on 9, Art1010 0 OS the Ten9 Ooastltutlon       +-
preseribedthe    mmx%uuaret~aC   tens for gafimlptlrpomcr,
far roads and bridges, for'Jnrfo8, end for persra8nt !a-
provaent6, rsopeotlrely. The 0el!alHioa#u* c-t      bus
Hr. I. Predeckl,April 4, 1939, Page 2


no power to transfer money from ?ne fund to another or
to expend for one purpose, tax money raised ostensibly
for another purpose. The immediate purpose Of the pro-
rlslon is to limit the amount of taxes that nmy be
raised for these aeveral,purpoees,reapectlvely;but It
la also designed to Inhibit excessive expendituresror
any such purpose, and to require that an? and all moneys
raised by taxation for any purpose shall be applied to
that particularpurpose and to no other. Ault ~8. Hill
Couuty, 116 S.W. 559, COnuulsalonera'court or FIendereon
County ~8. Burk, 862 SU 94, Carroll YS. WiXllame, eO8'
8u 604.  Tex. Jr. Vol. 11, pseei.609.
         The supreme OQurt or 'Toni I8 the be80 or
carrollre. Wll.ll8ms. 808 811SO& aupra, osod the roll-
.lnglanguage:
         weotion  9 of Artlole 8 of olu 'iato
    cOn6tltutlon,lahlb~tamyand alltran&rr
    OS tax aon8y rrom on6 ta anothbr Of~.MY8ml
    .classeaaf.iando thereIn authorired,:nnd,




     t&on, deolaredlyfor those @everal purposw
    Or OhS68i    Oi purpo888, l'e8p6OtiYdybut'thnt
     18 not all; the ultirate  aad prastiealand
     obvious de8tgn and POrmO    and:le@  8f'fMt
     is to inhibit exoe~+re tupendlturesior any
     suoh purpose or olM8 Of ptup~Se8. Br WO-
     essary iaplloatlonsaid protlaions of Seetlon
     9 of Artiale 8 were deeigned, not norely to
     liait the tax rate for oertaln therein de-
     signatedpurposes, but to require that anj
     and all money raised by taxation for any suoh
     purpose shall be app!l+l, faithfully, to that.
lb. I. Fredeoki, April 5, 1939,   Page   3


    pertlcularpurpose, as needed thereror, aod
    not t0 any other pur~mwi car'
                                use WbntnOever.
    :'hoseconetitutionalprovialons control, not
    only t2a raisin?, but aleo the npplioatlon,
    or rollauoh funda; and auoh is t'e legal
    effeat of Article 2242, (naveArtiolo 2352) and
    Article 7357 (now Artiole 704f3)of the Reviaad
    Civil S,atutes. when properly construedand
    apglled. True, the Constitutiondoea not say,
    in so many words, that aoney raised by the
    oounty, alty or tow,  br tanlion fOr  on. 8tWh
    pUl3088 8haU neYer b8 8qbUhhd tOr UIy other
    purposes, not 8~ea for u&her oi the tlvo
    ~8IIO~~.8l8S8OiOf pclrpo8W +OfiUd Ud 8p
        it8 ~si!l and 08rkin m        8lld.x81@
    8rreet. The v8ry d/ilaltlon o? Mm80 mvaral
    8lasae8 OS pwpo8as, aad .th8doolaratioa of
    lUtbOTi~ to tar th8 -18      aW8fOF,   rMQMtiYO-
    ly, 00~pled,a8th~ -8, inO8Oh iM%#.W8,
    with the x.iaitatlOllOi th. tax r8t8 $-.th8t
    o&88,   wt   hare’baen pedlaatad ttponthe
    exp8otatIonend I&ant that;88 a Dtt8r.     of
    OOJRSOIIhOIiO8tYad iair 68aib& fuIROIL8Y
    t8kua froatho p8oplo oatemlb~     for 01188m-
    iled potgo88 ahall b8 8~Z&d,     U BaOdti,
    far,the pmy~80 8lom.U      wll mu the tu
    rat8 fOE that ~tiOUlU 01888, in w       006
    yesir,8hall not e~a80&'th8 pruarlbad UXiW.*.
          8OOtiOD sf?i
                     Or &ti818 s Of #8 at8t8 o~~tit~-
tlon reads.88 iollare:~
           2ThaL8glslatura 8hall ham no ~inmmr
     to anthorlte any aounw   oily, torn Or
     other polibioal oorpora&m or mb-dIvl8Ioa
     of the 8tate to lend its ore&It or to grants
     pub110 money or thfng of value fn aridOf,
     or to any lndlvldnal,l%8o o la tio or
                                        n aorpora-
     tlon rhatsosier;or to beooae a etookholder
     in suoh oorpooratlon,assoEI~tion or oompcury;
     provided, however, tJmt under 1egialatiFe
!a-.I . W&de&l,     April 4, 1930, Page 4


    provisionacy county, any politico1 subdlvl-
    sion of a county, any umber o? adjoining
    counties,0; any polltlaal subdirislonor
    the state, or any defined dlstrlct now or
    Cereafter to be described and dc?lned within
    tke state of Texas, and which may or may ixotin-
    clude, towns, villages or municlpal,~orpora-
    tioze, upon a vote of a two third8 mijorlty
    0:'the rr-sldentproperty taxpayers voting
    thereonwho are qualltledeleotors of ewh.
    dlcitrlot  or terrltow to be a??aoted thereby,
    in .abdition to all other d8bt8, w     i88ua
    bonds Or OthUifise 18rd its Or8dit it'anj
    aaount not to exo00d 0a840twth or the a888880
    od valuation or the real property o? 8uoh
    dietriot or tarritor)r,   lxoopt that the total
    bonded lndobtedne8eo? any oity or tow 8hdl
    n8tu 6x8884 the lImlt8 lmpo88d by other po-
    Yi8fOU8 Of thi8 cOtt8titUtiOtl,  Wd 18Vy 8lld
    oolleot moh tat88 to w       the f!ttOZ88tthet8-
    on and prOrid    a 8lnklng fund fOr th8 rsd8m?-
    tioa thereof, a8 the LegislatureMY author-
    itsi end In suoh wmnu~ 88 it say authorlu
    thei8~8, for the iollowlng purposes to-wltr
          O(a)    The Iapiommeat
                               of rlreri; ereek8,
     and etreema to prereat ot8rfbua   and to
     permit o? narigatlon'thereofor Lri3etIon
     thereof, or In aid o? 8uoh pkU&OIeB~
         ."(b)The aon8truotiOnand 8*itItell~O8
     O? pool8, laker, resavoir8, dam8 aanala
     ~tUiWtUW~~?OTth8      gPrpo8*&   ilTi@hUl,
     drainage or narl(latlon,or in aid therae?.
          "(0) The oonetruotlon,ERintenanoe and,
     opnrstfon a? meoadaaiaed,aratelmd or peted
     roada and turnpikea,or la aid thereof."
          Article 788, Revlee CiYil Stitutes,   pOvid4M
that:                          .

          The county oommlselonarr*court o?
     cay county having a population in ebcea8
xl-.2. Predecki,'%pril4, 1939, rage b

       of SO,OCO InhnSitaots,flccordlagto the last
       Yriitedstates ceasus, my in their discretion,
       order sa election to determine the propriety
       of a bond is3ue to provide for the aoastruatloa
       sm3 xalateaksceof causeways,viaducts, bridges
       end approac\;es scross any river and bottoms
       within the llmlto of suah county,  lrrespeative
       Of    C>J’ !WliOipal     bOiXld4ri66.”     Se6    the   oese of
       Aromas County VS. Colema-Fultoa                  Fastma     co.,
       191 3' SSS.
          Vle+re Infarmldby the comptrqlleR'8offloa
thatCaln8t4nCwntyh48a        popnlafI4aoi64,401iq-
hablt4nt8‘aaoordIngto the lad    Tatbra1 04a8u8, tbm-
fore, comlngdthln the populationbrook&a met iorth
In th4 aboro quoted StatIlk.
               In lI4u Of the &Jr. lng allth6rltIo~,~Jou     are
ron*8tfully llrI*oathat it r8 the opInIon o? thla m-
partaent.that      tOalmdon county ry axpoaa moneya from
the rO4d W         bridg4 fWId Of the OOUU~ iOr pMI&arf
6xpensss In aonnootlonwith the construotionof a brib&a
Or tlUUl4l     frOm G41V48tOll  1814Bd   t0 BOliYOT ~UiBOUhk
if   ouab  ftlIid8  are 4~4ilab&,    btit th4t GdVe6ton  CoPntJ
dowoothave          the authority to expend taxlW48derS~~
by Yirtuo or exIutlng UW.frml84              of t?m other fun68
or the aounty ior the pmlldauy             sxpon880 la 4amaotion
wit&    the oOn8traotlodo r l brI6g@ or tame1 irc#rC@lv~Mi08
umng      t4E4liruP4nbaule
                                  9
               You or4 forthor 8dTl44d that it ls oar opinion
that the Cmtnty C4nm18#Ion4rBrOOUZt Of M1T48tOJl C&mlt$
MY, Gil their dlsoretloa 014~ M eleotioa to dot-e
the propriety of a bend h8             to provide ia the oona%ruo*
tioa and ralntoeaaoe of s bridge iroa.Oalre8tonIalan to
Bolirar Psninsula, In aompllsnae wad under the provlalam
of Chapt4r 4, Tit14 8Z of the Rsvi846 CIrIl Stat-WA
                ‘i’Z!USting   that tb43%X?rugOing
                                                4USW4rS faur In-
au*,        ‘14 remain
                                   .
                                                VOW   tl’t.!l~   3rOurS